                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 NUANCE COMMUNICATIONS, INC.,

                                Plaintiff,         Case No. 1:17-cv-01484-MN

 vs.                                               JURY TRIAL REQUESTED

 MMODAL LLC,

                                Defendant.


                     DEFENDANT’S NOTICE OF INTENT TO REDACT

          Defendant MModal LLC, by and through its undersigned counsel, pursuant to Rule 5.2 of

the Federal Rules of Civil Procedure and this Court’s policy on the electronic availability of

transcripts of court proceedings, hereby submits its Notice of Intent to Redact the transcript of the

Discovery Dispute Teleconference held on January 4, 2019 (D.I. 147) in the above-captioned

action.

                                  [Signature Block on Following Page.]
Dated: January 16, 2019   DUANE MORRIS LLP

                          /s/ Richard L. Renck
                          Richard L. Renck (#3893)
                          rlrenck@duanemorris.com
                          DUANE MORRIS LLP
                          222 Delaware Avenue, Suite 1600
                          Wilmington, DE 19801
                          Telephone: (302) 657-4900
                          L. Norwood Jameson (admitted pro hac vice)
                          wjameson@duanemorris.com
                          Alison Haddock Hutton (admitted pro hac vice)
                          ahhutton@duanemorris.com
                          DUANE MORRIS LLP
                          1075 Peachtree Street, NE, Suite 2000
                          Atlanta, GA 30309-3929
                          Telephone: 404-253-6900
                          Facsimile: 404-253-6901

                          Anthony J. Fitzpatrick (admitted pro hac vice)
                          ajfitzpatrick@duanemorris.com
                          Christopher S. Kroon (admitted pro hac vice)
                          cskroon@duanemorris.com
                          Michael R. Gottfried (admitted pro hac vice)
                          mrgottfried@duanemorris.com
                          DUANE MORRIS LLP
                          100 High Street, Suite 2400
                          Boston, MA 02110
                          Telephone: 857.488.4200
                          Facsimile: 857.488.4201
                          Jarrad M. Gunther (admitted pro hac vice)
                          jmgunther@duanemorris.com
                          DUANE MORRIS LLP
                          30 South 17th Street
                          Philadelphia, PA 19103-4196
                          Telephone: 215-979-1000
                          Facsimile: 215-979-1020

                          David K. Callahan (admitted pro hac vice)
                          david.callahan@lw.com
                          LATHAM & WATKINS LLP
                          330 North Wabash Avenue, Suite 2800
                          Chicago, IL 60611
                          Telephone: 312.876.7694
                          Facsimile: 312.543.8673



                                2
Kevin C. Wheeler (admitted pro hac vice)
kevin.wheeler@lw.com
LATHAM & WATKINS LLP
555 Eleventh Street, NW, Suite 1000
Washington, D.C. 20004
Telephone: 202.637.3311

Stephen D. O’Donohue (admitted pro hac vice)
Stephen.odonohue@lw.com
LATHAM & WATKINS LLP
885 Third Avenue
New York, NY 10022-4834
Telephone: 212-906-1200

Counsel for Defendant MModal LLC




      3
